

113 HR 3632 IH: Court Efficiency Act of 2013
U.S. House of Representatives
2013-12-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3632IN THE HOUSE OF REPRESENTATIVESDecember 2, 2013Mr. King of Iowa (for himself and Mr. Cotton) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo reallocate Federal judgeships for the courts of appeals, and for other purposes.1.Short titleThis Act may be cited as the Court Efficiency Act of 2013.2.Reallocation of Federal judgeships(a)In generalThe President shall appoint, by and with the advice and consent of the Senate—(1)1 additional circuit judge for the second circuit court of appeals; and(2)1 additional circuit judge for the eleventh circuit court of appeals.(b)Conforming amendmentSection 44(a) of title 28, United States Code, is amended in the table—(1)in the item relating to the District of Columbia circuit court of appeals, by striking 11 and inserting 8;(2)in the item relating to the second circuit court of appeals, by striking 13 and inserting 14; and(3)in the item relating to the eleventh circuit court of appeals, by striking 12 and inserting 13.